Citation Nr: 1111756	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right small toe amputation, and subsequent below the right knee amputation and circulatory problems as secondary to residuals of a right tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1973, and October 1977 to November 1980.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran testified that he began experiencing excessive thirst and urination during active service which was symptoms of diabetes.  He alleged that his right toe and subsequently his right below the knee amputations were all due to the diabetes mellitus which he believed began during service.  As the issue of service connected for diabetes mellitus is not currently developed or certified for appellate review, it is referred to the RO for appropriate action

The Veteran has numerous additional claims in various stages of development including a claim of entitlement to compensation under 38 U.S.C. § 1151 for a right small toe amputation, and subsequent below the right knee amputation.  Since these issues are not currently developed or certified for appellate review, they are also referred to the RO for appropriate action.


FINDINGS OF FACT

The Veteran's amputation of the right small toe and subsequently the right below the knee amputation many years after military service was necessitated due to gangrene stemming from nonservice-connected diabetes and peripheral vascular disease and is otherwise unrelated to his period of military service and any incidence thereof.  


CONCLUSION OF LAW

Amputation of the Veteran's right small toe and subsequently the right below the knee amputation was not incurred in or aggravated during active service and is not proximately due to or the result of or aggravated by a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January, March and June 2006 correspondence of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  Notice was provided prior to the initial decision on the claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

Further, the notice requirements apply to all five elements of a service connection claim: 1) Veteran status, 2) existence of a disability, 3) a connection between the Veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  The letters from the RO included information on how VA determines the disability rating and effective date of a claim.   The claim was readjudicated in a June 2008 supplemental Statement of the Claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The claimant was provided the opportunity to present pertinent evidence and testimony in light of the notice provided.  Indeed, neither the appellant nor his representative has suggested that such an error, prejudicial or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Hence, the case is ready for adjudication.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service, private, and VA medical records.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995). Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.


II.  Background

The service treatment records including the enlistment and the separation examinations are entirely silent for any treatment or diagnosis of circulatory problems, peripheral vascular problems, or of gangrene of the lower right extremity.  The records reveal that the Veteran had a fracture of the right leg at birth.  During service he fractured the right leg in a motorcycle accident.  This was treated and resolved in service.  The Board notes that service connection was granted for the right leg fracture.

There are no treatment records for circulatory problems, peripheral vascular problems, or of gangrene of the lower right extremity post service until 2005.  

In an August 2005 consult report, Kian B. Oei, M.D., noted that the Veteran had presented to the Hillcrest Clinic Bosque, Waco, Texas for treatment of a wound on his right toe of about a 4 to 5 months duration.  The Veteran believed it was caused by tight shoes.  He treated it with bacitracin but it did not heal.

An October 2005 report from John B. Shelton, M.D., diagnosed cellulitis of the foot with known diabetes mellitus.  It appeared the Veteran developed secondary cellulitis with gangrene of the toe. 

A November 17 to 23, 2005 VAMC hospital discharge summary noted the Veteran underwent surgery for an aortabifemoral bypass; right profundaplasty; and, right foot 4th digit amputation.

A March 2006 VAMC record noted the Veteran was readmitted in January 2006 and underwent a right below the knee amputation due to an ischemic ulcer; diabetes mellitus; severe peripheral vascular disease with femoropoplitheal bypass; and, anemia.  

In an October 2006 VA examination the examiner reviewed the claims file and medical records.  He noted that the Veteran was seeking service connection for a right 4th toe amputation and right below the knee amputation as secondary to service connected residuals of right tibia-fibula fracture.  The examiner noted that in his review of the records:

I find no medical evidence to suggest the Veteran's peripheral vascular disease was in any way related to the remote tibia fibula fracture, which was a traumatic injury, motorcycle accident incurred during service.  The peripheral vascular disease was not limited to the lower extremity, and was most significantly related to diabetes mellitus and smoking.  

A complete review of the available medical records affirms the prior assessment that it is less likely than not the Veteran's right lower extremity amputations were related to the right tibia fibula fracture incurred during service, as no significant link between those events can be discerned.


III. Analysis

The Board finds that the preponderance of the evidence is against a finding of circulatory problems secondary to residuals of a right tibia/fibula fracture, or of peripheral vascular problems of the lower right extremity during service or within the first year after the Veteran completed his active service.  Consequently, the presumption of service connection for a right small toe amputation, and a subsequent below the right knee amputation and circulatory problems as secondary to residuals of a right tibia/fibula fracture does not assist the Veteran in establishing service connection.  

Further, there is no contemporaneously recorded competent evidence of circulatory problems or of peripheral vascular problems of the lower right extremity for many years after service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has testified that he believes that various possible injuries or traumas to his right foot during active service gave rise to the infection, which is first shown decades after service, that necessitated the amputation of his right toe and subsequent below the knee amputation.  

However, while the Veteran is competent to attest to his inservice injuries and his in-service symptoms, that competency does not extend to his being able to render an opinion which is clearly medical in nature, that the infection of his right toe, 
which was gangrene, was due to in-service stresses or injuries more than three decades earlier, particularly in light of his intervening development of diabetes and peripheral vascular disease.  He is not service-connected for diabetes and peripheral vascular disease, so, there can be no grant of service connection on the basis of the secondary incurrence of gangrene, and the resultant amputation of the right foot, or secondary aggravation as a result of non service connected conditions.

Regarding the Veteran's belief that there is somehow a connection between the right leg fracture during service and the amputation of the right toe and below the knee amputation decades later fails to rise to the level of competent evidence to establish the required nexus between his military service and the post service amputations.  

Significantly, the only medical opinions that fully address the question at hand, proffered by a VA examiner in October 2006 who examined the Veteran and reviewed all of the relevant medical evidence in the claims file, weigh against the claim.

Having carefully considered the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right small toe amputation, and a below the right knee amputation.   There is no evidence of a diagnosis of a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity during service or during any presumptive period after service.    

Subsequent to service, there is no indication of treatment for symptoms associated with a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity until approximately August 2005, 25 years following separation from service.   Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's lay statements as to the etiology of his a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity.  However, in view of the absence of findings of circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity at separation from service, and the lengthy period following service without treatment, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  The Board recognizes the Veteran's contentions that he has had a continuous circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity symptoms, his opinion is outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity at separation from service) and post-service treatment records (showing no findings or diagnoses associated with a circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity until approximately August 2005, and the probative medical evidence against the claim) outweighs the Veteran's contentions.

Therefore, the evidence does not establish that the Veteran was experiencing circulatory problem, peripheral vascular disease, or gangrene of the right small toe or lower right extremity during the period from November 1980 to August 2005.  This 25-year lapse argues strongly against continuity of symptomatology.  The attempts to establish continuity of symptoms retrospectively fails because the most convincing opinions indicate that the Veteran's current disability is not the result of his active service.

Weighing all the evidence for and against the Veteran's claim, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a right small toe amputation, and subsequent below the right knee amputation and circulatory problems as secondary to residuals of a right tibia/fibula fracture.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is denied.


ORDER

Service connection for a right small toe amputation, and subsequent below the right knee amputation and circulatory problems as secondary to residuals of a right tibia/fibula fracture is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


